         Case 4:19-cv-00668-LPR Document 121 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 RANDALL CROWE, Individually, and on                                               PLAINTIFF
 Behalf of all wrongful death beneficiaries,
 And as Administrator of the
 Estate of Louis Lee Crowe

 VS.                           CASE NO. 4:19-cv-00668-LPR

 3M COMPANY, et al.                                                             DEFENDANTS



       ORDER GRANTING JOINT MOTION FOR DISMISSAL WITH PREJUDICE
          OF PLAINTIFF’S CLAIMS AGAINST DEFENDANT 3M COMPANY


        The Court, having considered the Joint Motion for Dismissal with Prejudice of Plaintiff’s

Claims Against Defendant 3M Company, is of the opinion that such motion should be granted.

        IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendant 3M Company

are hereby dismissed with prejudice. This Order does not address or dismiss claims asserted by

Plaintiff against other Defendants or crossclaims asserted by other Defendants against 3M

Company.

        IT IS SO ORDERED THIS 9th day of February 2021.



                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
